",
\ aj

RODERICK ANDRE HALL’ iga q%é lN THE 364TH DISTRICT COURT
Defendant ECE% %VE
§§ PEAMS OF

‘“NRLAP
COURT OFCM' ms LUBBocK coUNTY, TEXAS
v. FEB 172 cAsE No. 2012-436,716-0

sTATE oF TEXAS Ab@i A‘@@@@’GWK
(Lubbock County),

Respondentv

DEFENDANT'S OBJECTIONS TO FINDINGS OF
FACT AND CONCLUSIONS OF LAW

 

 

COMES NOW, the defendant, Roderick Hall in Pro Se, respectfully submit to this
Honorable Court, objections to the Court's Findings of Fact And Conclusions of
Law. m n l

`The defendant asserts the following in opposition to the Court's findings:

(l) The Court finds no deficiency has been shown in the search warrant to
search the defendant' s residence. ‘ The defendant' S response to that, is even if
the affidavit for search. warrant doesn' t require a seal  of the court or the
Magistrate' s title for it to be valid. The_ probable cause presented in. the
affidavit for a search warrant presented by corrupt police officers, which one was
under investigation for corruption at' the time of the' affidavit for' a search
warrant being presented to the Magistrate was that the defendant had sold drugs to
a Confidential Informant in a "controlled buy" at a different location from his
residence. There was no drug or marked money produced in the affidavit for search
warrant; at the Grand Jury; or at any stages of any court proceedings of the
defendant. In addition, if indeed a controlled buy was done at a different
location, then that does not give the authorities the right to raid the
defendant's residence, because there was no evidence that any drug dealing was
going on in the residence. Counsel did not specifically request in discovery the
marked money or the drugs that defendant supposed had sold in the control buyz nor
did counsel seek to have the affidavit for search warrant and search warrant
suppressed because there existed. no probable cause (drugs sold/marked money).
Counsel performance was deficient and defendant was prejudiced by the illegally
obtained evidence being used against him, that counsel failed to challenge

correctly. No reasonable jury would had found the defendant guilty without first

seeing the drugs and marked money entered into evidence against the defendant. To

raid a person residence, then say "WE KNEW lT.. HE HAD SOMETHING ILLEGAL IN HIS
HOME" is putting the cart before the horse when there is no probable cause i;e.
drugs sold to C.l. and marked money used to buy the drugs in an alleged controlled
buy. (2) Insufficient trial preparation. The defendant asserts, that Counsel
Daniel Hurley only motions he made that the defendant was aware of was the two
Suppression Hearing motions that are presented as evidence in defendant's initial
habeas corpus 11.07 motion. Nevertheless, those two suppression motions weren't
filed until January' of 2013 when the` defendant had been charged in 2011 and
unbeknownst to him it dismissed and re-charged in 2012, those suppression hearing
motions should have been filed at the initial stages of the case. Therefore,
counsel was ineffective by filing late suppression motions after-the-fact. Even
then Counsel Hurley never showed the motions to the defendant, nor discussed them
with him. They weren't seen, until the defendant's Common-Law wife obtained them
from the Court, after he was sentenced. In addition, if the Court is referring tot
other motions filed e.g. Rule 404(b) evidence and etc. If they are for the
original indictment for the cause no.2011-431,013 instead of for cause no.2012-
436,761, then this would not be sufficient because the reindictment charge was up-
dated, adding a fire arm to the case, Therefore the motions would have had to be
up-dated in order for the Counsel to be deficiently defending the defendant.
(3) Involuntary Guilty Plea. The counsel contradict himself in his own affidavit
in paragraph 2 by saying he was prepared for trial, then in paragraph 9 he said he
had discussed a plea deal with the defendant, before July 8,2014. Even if the
Court do not believe any of the defendant's versions of what conversations that he
and Counsel had between them. The fact remains that Counsel Hurley did not allow
defendant to be present at the dismissal hearing of the charges against him nor
the reindictment hearing of the same charge with exception of a fire arm added to
the charge. The defendant has a right to be at those hearings and to contest the
charges, see evidence used against him and have counsel represent him and etc.
Because counsel failed to have defendant present at those crucial stages of the
case, his performance fell below the normal standard and the defendant was
prejudiced by Counsel deficient performance, by being denied a right protected
under the Texas constitution and United States constitution.
(4) Counsel did not safe guard the defendant's Speedy Trial Right. The Court
records will not show any indication on record that he challenged the Speedy Trial
violation. l

The defendant asserts that if it wasn't for his Counsel deficient performance,

he would had went to trial. But the defendant could not go to trial without an

attorney. Counsel Hurley knew that if he put the defendant with his back up
against the wall, he would have no other choice but to plea guilty and the case
would be over. The defendant was prejudiced. when he was left wittl no other
alternative to plea guilty, even though he wanted to go to Trial-by-Judge like his
Counsel lead him to believe they were going to do all the way up until the day of
the trial was suppose to start. See Counsel's affidavit: "We were set for bench
trial".[“Z first sentence]

The defendant request that the Criminal Court of Appeals give consideration to
'the defendant's allegations as it reviews the court records that will coincide
with the defendant's allegations. Defendant wasn't told by counsel the
consequences of his plea nor the maximum sentence he faced, therefore the guilty
plea was involuntary and counsel leaving the defendant to fend for himself on
trial day and not having him present him in important hearings i.e. dismissal and

reindictment of the case amounts to ineffective assistance of counsel.

WHEREFORE, the defendant's motion should be granted and his conviction and
sentence vacated for violation of Texas Constitution and the United States

Constitution.

Respeetfully Submitted,

  

derick Hall
#46415-177

1900 Simler Ave.

Big Springs, TX. 79720
FCl-Low `

CERTIFICATE OF SERVICE
The defendant, Roderick Hall hereby swear under the penalty of perjury that the
original motion of defendant's Objections was mailed pre-postage paid through the

institution's mail system and one copy to the District Attorney and a copy to

25 #
Lubbock County District Court on f dayé£é mont, 2015.
,(/:::;§:;)§§;;774////,